Seward & Kissel LLP treet, N.W. Suite 800 Washington, D.C.20001 Telephone:(202) 737-8833 Facsimile:(202) 737-5184 www.sewkis.com September 16, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Drexel Hamilton Mutual Funds (File No. 811-22545) Dear Sir or Madam: Attached herewith for filing on behalf of Drexel Hamilton Mutual Funds (the "Trust"), is a preliminary Proxy Statement under Section 14 of the Securities Exchange Act of 1934, as amended, and Rule 14a-6 thereunder.The Proxy Statement solicits shareholders to vote on a proposal to approve new investment advisory agreements for the Drexel Hamilton Centre American Equity Fund, Drexel Hamilton Centre Global Equity Fund and Drexel Hamilton Multi-Asset Real Return Fund, each a series of the Trust (each, a "Fund" and together, the "Funds").The prior investment advisory agreements approved by shareholders of each Fund were terminated as a result of a change in control of the Funds' investment adviser. Please call Paul M. Miller or the undersigned at (202) 737-8833 with any comments or questions on the attached. Sincerely, /s/ Anna C. Leist Anna C. Leist Attachment cc:Paul M. Miller
